THE       ATJTORNEY               GENERAL.
                           OP     ?#?JG’KAS




Mr. J. C. Dingwall                         Opinion No. M-290
State Highway Engineer
Texas Highway Department                   Re:   Whether combines may be
Austin, Texas                                    transported on vehicles
                                                 issued a temporary agri-
                                                 cultural permit under
                                                 Article 827b,,Section 2A,
Dear Mr. Dingwall:                               Vernon's Penal Code.
     Your recent opinion request concerning the above matter
is quoted in part:
       "Under the provisions of Section 2A,
    Article 827b, Vernon's Penal Code, the
    Department is authorized to prescribe the
    form of application and the information to
    be furnished in connection with the issuance
    of temporary agricultural vehicle registration
    permits. The Department also prepares and
    distributes numerous booklets and pamphlets
    regarding authorized use of the various
    registration permits.
       "In order to uniformly prepare theee,forms
    and information materials and to.aid other
    pertinent agencies in the enforcement of this
    Act, it is respectfully requested that your
    office render an official opinion [on the
    above-captioned question.]"
     We assume the term "combine" refers to a machine
designed for use in cutting and threshing ripe standing              "'
grain and seed such as wheat, and this opinion is written
under that assumption.
      The first paragraph of Section 2A, Article 827b,
Vernon's Penal Code, was last amended by~~Act1965; 59th'
Leg., P. 479, ch. 243, which presently reads as follows:
        "To expedite and facilitate.,during the
     harvesting season, the harvesting and market-
     ing of wheat, oats, rye, barley, grainsorghums,
     flax, rice, cotton: vegetables in,bulk, field
                                - 1407 -
Mr. J. C. Dingwall, Page 2, (M-290)



    crates, or bags, produced in the State, the
    Department is authorized to issue to a non-
    resident owner a 30'day temporary registra-,
    tion permit for any truck, ~hruck-tractor,
    trailer or semi-trailer telbe used in the
    movement of such farm commodities from the
    place of production to market,-storage or
    railhead, not more than seventy-five (75)
    miles distant from such place of production."
    (Emphasis added).
     The second paragraph of Section 2A authorises issuance
of 30-day temporary registration permits to non-residents
for movement of such farm products produced outside of
Texas but marketed or processed in TexaSor moved to points
in Texas for shipment but only within eighty (80) miles
from such point of entry into Texas.
     It seems clear that Section 2A was enacted to facilitate
movement of only the enumerated agricultural commodities
from the place of production to market, storage, etc., upon
a temporary registration permit and~was-not,intended to
facilitate the transportation of agricultural,equipment
such as combines. Therefore, we answer yourquestion in the
negative.
     Although Article 8272,is a registration,statute only and
regulation thereof lies in the various law enforcement agencies
rather than in the State Highway Department, nevertheless
under Section 2A of Article 827b.,the form of application to
be promulgated for a temporary registration permit and the
information ti'be required of the applicant dare matters placed
within the wise discretion of the State Iiighway.Department.
That Department may, therefore, under the-present law, require
the applicant to furnish informationwhether or not he intends
to transport other than the enumerated agricultural commodities
under such a temporary permit. This office,,~has heretofore
held that whether such information rnay..be~
                                          required of an
applicant is a matter entirely within the,dPscretion of the
State Highway Department. Attorney General,'6Opinion No.
C-61 (1963).
     The last paragraph of said,,Section2A,~provides:
        "Nothing in this Act shall be aonstrued to
     authorize such nonresident owner or ,operator to
     operate or cause to be operated any,of such

       J

                           -1408-
Mr. J. C. Dingwall, Page 3,      (M?gg)




     vehicles in this State in violation of Acts,
     1929, Forty-first Legislature,,Chapter 314,
     as amended (Article 911b, Vernon's Civil Statutes)
     or any aofthe other laws of this State."
     Consequently, this opinion shall apply only to the regis-
tration of motor vehicles, and it is not intended herein to
construe or interpret the transportation,of commodities for
compensation or hire under the Texas Motor Carrier Act.
                        SUMMARY
     Only the agricultural commodities enumerated
     in Section 2A of Article 827b, V.P.C., may be
     transported on vehicles issued,a temporary
     agricultural permit thereunder. That Act
     was not intended to facilitate,the trans-
     portation of agricultural equipment, such as
     combines, but for use in the movement of farm
     commodities.


                                   x
                                   Ver truly yours,




Prepared by Monroe Clayton
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Hawthorne Phillips, Chairman
Kerns Taylor, Co-Chairman
Scott Garrison
Jack Goodman
Richard Chote
Bob Lattimore
STAFF LEGAL ASSISTANT
A. J. Carubbi, Jr.




                             -   1409 -